UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-2025


JOSEPHAT MUA,

                    Plaintiff - Appellant,

             v.

THE O’NEAL LAW FIRM, LLP; THATCHER LAW FIRM; SULLIVAN,
TALBOTT & BATT; BRYAN CHAPMAN; RMA & ASSOCIATES, LLC;
ROBERT ELMER CAPPELL; HARDNETT & ASSOCIATES; BRADFORD
ASSOCIATES; PESSIN KATZ LAW, P.A.; MARYLAND STATE EDUCATION
ASSOCIATION; ASSOCIATION OF SUPERVISORY & ADMINISTRATIVE
SCHOOL; MARYLAND STATE DEPARTMENT OF EDUCATION; C.
SUKARI HARDNETT, LLC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:14-cv-02334-PJM)


Submitted: February 22, 2018                               Decided: February 26, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Josephat Mua, Appellant Pro Se. Jodi V. Terranova, WILSON ELSER, Washington,
D.C.; Lindsay A. Freedman, Linda Hitt Thatcher, THATCHER LAW FIRM, Greenbelt,
Maryland; David George Mulquin, BRAULT & GRAHAM, LLC, Rockville, Maryland;
Bryan Chapman, Washington, D.C.; Raouf Muhammad Abdullah, ABDULLAH &
ASSOCIATES LLC, Upper Malboro, Maryland; Robert Elmer Cappell, ROBERT
CAPPELL ATTORNEY AT LAW, Bowie, Maryland; Andrew G. Scott, Leslie Robert
Stellman, PESSIN KATZ LAW, P.A., Towson, Maryland; Christopher Mark Feldenzer,
SEROTTE ROCKMAN & WESTCOTT, PA, Baltimore, Maryland; Nathaniel David
Johnson, JOHNSON LAW GROUP LLC, White Plains, Maryland; William H. Fields,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland;
Charlene Sukari Hardnett, LAW OFFICE OF C. SUKARI HARDNETT, Silver Spring,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Josephat Mua appeals the district court’s order denying his self-styled motion to

reopen his civil case against several defendants, as well as its order denying Mua’s

motion for a temporary restraining order and preliminary injunction. Mua also seeks to

challenge the district court’s decision to return to Mua a motion for reconsideration filed

after the district court entered the above-referenced orders. Mua has filed with this court

motions to proceed in forma pauperis, to exceed the length limitations for his informal

brief, and to file amended and supplemental informal briefs. We have reviewed the

record and find no reversible error. Accordingly, we grant the pending motions and

affirm the district court’s orders. * See Mua v. The O’Neal Law Firm, LLP, No. 8:14-cv-

02334-PJM (D. Md. Aug. 1, 2017; filed Aug. 1, 2017 & entered Aug. 2, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




       *
        We discern no reversible error in the district court’s refusal to entertain Mua’s
motion for reconsideration.


                                            3